DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 4/25/2022 has been entered. Claims 1, 2, 5-10 and 62-69 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 11/24/2021.
The specification was received on 4/25/2022. This specification is acceptable.
Information Disclosure Statement
The information disclosure statement filed 12/31/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because according to MPEP 609.01, each non-patent literature needs to be identified by publisher, author (if any), title, relevant pages and date and place of publication. At least one of the non-patent literature lacked date of publication.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Election/Restrictions
Claim 69 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (Species D), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/5/2021.

Specification
The disclosure is objected to because of the following informalities:
The reference character 220 has been used to refer to both “high-viscosity formulation” and “core” in paragraph 0099.
The reference characters “1025” and “1031” are both used to refer to “internal diameter” in paragraph 0123.
Appropriate correction is required.
Claim Objections
Claims 1, 7, 9, 66 and 67 are objected to because of the following informalities:  
Regarding claim 1, line 14, the limitation “the compartments” appears to be amended to recite “the inner compartment and the outer compartment”.

Claim 7 recites the limitation “the bottom edge” in line 2. There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 9, line 15, the limitation “the compartments” appears to be amended to recite “the inner compartment and the outer compartment”.

Regarding claim 9, line 16, the limitation “at least one compartment” appears to be amended to recite “the at least one of the inner compartment and the outer compartment” in order to refer to the compartments clearly.

Regarding claim 66, line 14, the limitation “the compartments” appears to be amended to recite “the inner compartment and the outer compartment”.

Regarding claim 67, line 9, the duplication of terms “fluids” appears to be removed so that “fluids fluids” reads “fluids”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 5, 6, 8, 66, 67 and 68 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wright et al. (US 2006/0062736 A1).
Regarding claim 1, Wright teaches an injection device (figure 5) for delivering a high-viscosity fluid (fluid inside element 30), comprising: 
a barrel 1 having an interior space (space inside element 1) formed by a sidewall (sidewall of element 1) for containing at least a high-viscosity fluid (fluid inside element 30, paragraph 0212, lines 1-3) to be dispensed by the injection device (figure 5), a plunger end (end where element 42 is located in figure 5), and an open end (end where element 5 is located), the open end (end where element 5 is located) including a nozzle 5 having a constriction point (starting of element 5 where both fluids from element 30 and element 7 meet) and an orifice (opening in element 5 allowing connection with element 50); 
wherein the interior space (space inside element 1) of the barrel 1 includes an inner concentric wall 6 positioned within the sidewall (sidewall of element 1), wherein the inner concentric wall 6 defines an inner compartment 14 having the high-viscosity fluid (fluid inside element 30) and an outer compartment 7 having a low- viscosity fluid (fluid in element 7, paragraph 0211, lines 1-3, carbon-dioxide gas is considered as a low viscosity fluid) within the barrel 1, and wherein the inner concentric wall 6 has one or more openings (opening closed where element 10 is present) permitting fluid communication between the compartments 7, 14; 
a plunger 40 movably operable within at least one of the inner compartment 14 and the outer compartment 7 of the barrel 1; 
wherein the plunger 40 is adapted to provide a depressing force substantially concurrently to the high-viscosity fluid within the inner compartment and the low-viscosity fluid within the outer compartment (paragraph 0218, lines 1-11), thereby producing an annulus of the low- viscosity fluid around a core of the high-viscosity fluid as the fluids are dispensed from the orifice (opening in element 5 allowing connection with element 50, as fluid is pushed out from element 7 and element 14, portion at element 5 will allow forming fluid from element 7 to be forming annular around the fluid coming out from element 14 because the fluid from both compartments are not yet mixed).

Regarding claim 5, Wright teaches further comprising a means for sealing 10 located at the constriction point (starting of element 5 where both fluids from element 30 and element 7 meet) which ruptures when the plunger 40 is depressed.

Regarding claim 6, Wright teaches wherein the means for sealing 10 is located across only the inner concentric wall 6.

Regarding claim 8, Wright teaches wherein the inner concentric wall 6 includes a lower wall (tapered wall located at element 9) that tapers to form an aperture 9, and a means for sealing 10 is located at the aperture 9.

Regarding claim 66, Wright teaches an injection device (figure 5) for delivering a high-viscosity fluid (fluid inside element 30), comprising: 
a barrel 1 having an interior space (space inside element 1) formed by a sidewall (sidewall of element 1) for containing at least a high-viscosity fluid (fluid inside element 30, paragraph 0212, lines 1-3) to be dispensed by the injection device (figure 5), a plunger end (end where element 42 is located in figure 5), and an open end (end where element 5 is located), the open end (end where element 5 is located) including a nozzle 5 having a constriction point (starting of element 5 where both fluids from element 30 and element 7 meet) and an orifice (opening in element 5 allowing connection with element 50); 
wherein the interior space (space inside element 1) of the barrel 1 includes an inner concentric wall 6 positioned within the sidewall (sidewall of element 1), wherein the inner concentric wall 6 defines an inner compartment 14 having the high-viscosity fluid (fluid inside element 30) and an outer compartment 7 having a low- viscosity fluid (fluid in element 7, paragraph 0211, lines 1-3, carbon-dioxide gas is considered as a low viscosity fluid) within the barrel 1, and wherein the inner concentric wall 6 has one or more openings (opening closed where element 10 is present) permitting fluid communication between the compartments 7, 14; 
a plunger 40 movably operable within at least one of the inner compartment 14 and the outer compartment 7 of the barrel 1; 
wherein the plunger 40 is adapted to provide a depressing force substantially concurrently to the high-viscosity fluid within the inner compartment and the low-viscosity fluid within the outer compartment (paragraph 0218, lines 1-11), an annulus of the low- viscosity fluid around a core of the high-viscosity fluid within the constriction (opening in element 5 allowing connection with element 50, as fluid is pushed out from element 7 and element 14, portion at element 5 will allow forming fluid from element 7 to be forming annular around the fluid coming out from element 14 because the fluid from both compartments are not yet mixed); and wherein only the low viscosity fluid contacts the sidewall (sidewall of element 1).

Regarding claim 67, Wright teaches a method of delivering a high viscosity fluid in from the injection, comprising: depressing the plunger (paragraph 0218, lines 1-11) to provide a depressing force substantially concurrently to the high-viscosity fluid within the inner compartment and the low-viscosity fluid within the outer compartment, thereby producing an annulus of the low viscosity fluid around a core of the high-viscosity fluid as the fluids pass through the nozzle (opening in element 5 allowing connection with element 50, as fluid is pushed out from element 7 and element 14, portion at element 5 will allow forming fluid from element 7 to be forming annular around the fluid coming out from element 14 because the fluid from both compartments are not yet mixed).

Regarding claim 68, Wright teaches wherein, in the nozzle 5, the low viscosity fluid flows in a core flow region and the high viscosity fluid (paragraph 0218, lines 1-11, in an area of element 5, no structure prevents mixture between fluids in elements 7 and 30 therefore, low viscosity fluid flows in a core flow region and the high viscosity fluid flows in annular flow region, wherein a velocity gradient of the low viscosity fluid in the core flow region is greater than a velocity gradient of the high viscosity fluid in the core flow region) flows in annular flow region; and wherein a velocity gradient of the low viscosity fluid in the core flow region is greater than a velocity gradient of the high viscosity fluid in the core flow region.

Claim(s) 2 and 62 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wright et al. (US 2006/0062736 A1) in view of Instrumentation and control (2020).
Regarding claim 2, Wright teaches wherein a ratio of the viscosity of the high-viscosity fluid (fluid in element 30, paragraph 0212, lines 1-3, liquid solution is considered as a high-viscosity pharmaceutical formulation) to the viscosity of the low-viscosity fluid is from about 60 to about 200 (carbon-dioxide gas is considered as a low-viscosity fluid, carbon-dioxide gas has viscosity of about 0.014 cP and viscosity of high-viscosity fluid is between 2cP-10cP thereby having ratio of 142-714 wherein if viscosity of 2cP is considered then the ratio will be 142 which is from about 60 to about 200). To further provide evident of the fact that carbon dioxide has viscosity of 0.14, Instrumentation and control shows that carbon dioxide has viscosity of about 0.014 cP. Therefore, Wright is inherently teaching that a ratio of the viscosity of the high-viscosity fluid to the viscosity of the low-viscosity fluid is from about 60 to about 200.

Regarding claim 62, Wright discloses wherein the high viscosity fluid has an absolute viscosity of from about 5 centipoise to about 1000 centipoise (paragraph 0048, lines 12-15).

Claim(s) 64 and 65 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Wright et al. (US 2006/0062736 A1) in view of Udel.edu (2015).
Regarding claim 64, Wright teaches wherein the high viscosity fluid and the low viscosity fluid are miscible with each other (the fluids represented by elements 7 and 30 are gas and liquid respectively gases could be made soluble in liquid at a higher pressure therefore, gas and liquid are miscible with each other at higher pressure, paragraph 0089). To further prove that gas and liquid are miscible with each other at higher pressure, Udel.edu teaches the solubility of gas into liquid as shown on page 2, lines 5-6.

Regarding claim 65, Wright teaches wherein the high viscosity fluid and the low viscosity fluid are immiscible with each other (the fluids represented by element 7 and 30 are gas and liquid respectively therefore, gas and liquid are immiscible with each other at least at a lower pressure, paragraph 0089). To further prove that gas and liquid are immiscible with each other at a lower pressure, Udel.edu teaches that solubility of gas into liquid as shown on page 2, 6-13).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wright et al. (US 2006/0062736 A1) in view of Howald et al. (EP 0112574).
Regarding claim 7, Wright discloses the claimed invention substantially as claimed, as set forth above for claim 1. Wright discloses the seal 10 is located at the bottom edge of the inner concentric wall 6 but is silent regarding wherein a valve mechanism is located at the bottom edge of the inner concentric wall.
However, Howald teaches a design of a fluid delivery system (figure 5) comprising a valve mechanism (integrated structure formed by elements 14 and 15) for the purpose of preventing the fluid flow to mix with the second content until the operator decides to allow the fluid flow (figures 5-6).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to replace the seal of Wright with a valve mechanism of Howard for the purpose of preventing the fluid flow to mix with the second content until the operator decides to allow the fluid flow (figures 5-6).

Claim 63 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wright et al. (US 2006/0062736 A1) in view of Unger et al. (US 5,542,935).
Regarding claim 63, Wright discloses the claimed invention substantially as claimed, as set forth above in claim 1. Wright is silent regarding wherein the low viscosity fluid comprises a perfluoroalkane.
However, Unger teaches a method of delivering therapeutic agents wherein the low viscosity fluid comprises a perfluoroalkane (column 23, line 65-column 24, line 8, “octrafluoropropane”) for the purpose of delivering the therapeutic agent to the diseased tissues (column 23, line 65-column 24, line 8).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the low viscosity fluid of Wright to incorporate a perfluoroalkane as taught by Unger for the purpose of delivering the therapeutic agent to the diseased tissues (column 23, line 65-column 24, line 8).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 9 would be allowable if claim 9 is amended to resolve the objection set forth in the current Office Action.

Response to Arguments
Applicant's arguments filed 4/25/2022 have been fully considered but they are not persuasive.
Applicant argues on page 10, line 14-page 11, line 5 that in Wright, mixing of the gas and liquid takes place in the region 15 in front of the orifice and therefore, in Wright, there is no annulus of low viscosity fluid around the high viscosity fluid in the orifice. Thus, applicant argues that claims 1 and 66 and their dependent claims are not anticipated by Wright. Examiner respectfully disagrees. The mixing occurs due to natural behavior of interaction between two liquids. However, the structure of the injection device of Wright and figure 10 of the applicant’s disclosure is nearly same i.e. having two concentric chambers where inner chamber has an opening slightly above the orifice similar to injection device of Wright. Additionally, in Wright no additional device is used for agitating or facilitating the mixture between the two fluids of Wright therefore, there might be some amount of carbon dioxide that forms an annulus thereby having an annulus of low viscosity fluid around the high viscosity fluid in the orifice.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/            Primary Examiner, Art Unit 3783